

116 HRES 233 IH: Condemning the Government of the Philippines for its continued detention of Senator Leila De Lima, calling for her immediate release, and for other purposes.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 233IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Ms. Speier (for herself, Mr. McGovern, Mr. Johnson of Georgia, Mr. Raskin, Mr. Sherman, and Mr. Doggett) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the Government of the Philippines for its continued detention of Senator Leila De Lima,
			 calling for her immediate release, and for other purposes.
	
 Whereas extrajudicial killings perpetrated by the Government of the Philippines as part of a Government-directed antidrug campaign present the foremost human rights challenge in the Philippines;
 Whereas the Department of State’s 2017 Human Rights Report notes numerous human rights concerns, including the persecution of human rights defenders and the detention of political prisoners in the Philippines, stating, The most significant human rights issues included: killings by security forces, vigilantes and others allegedly connected to the government, and by insurgents; torture and abuse of prisoners and detainees by security forces; often harsh and life threatening prison conditions; warrantless arrests by security forces and cases of apparent government disregard for legal rights and due process; political prisoners; killings of and threats against journalists; official corruption and abuse of power; threats of violence against human rights activists; violence against women; and forced labor.;
 Whereas, on February 23, 2017, an arrest warrant was issued for Philippine Senator Leila De Lima for allegations related to drug trafficking, and as of February 28, 2019, Senator De Lima had been detained for 734 days.
 Whereas the charges brought against Senator De Lima followed a history of criticizing extrajudicial killings in the Philippines and the Rodrigo R. Duterte administration’s antidrug campaign, including—
 (1)in 2009, in her capacity as Chair of the Commission on Human Rights, Senator De Lima investigated the alleged involvement of then-Mayor of Davao City Rodrigo R. Duterte in the extrajudicial killings executed by the so-called Davao Death Squad;
 (2)on December 15, 2014, then-Secretary of Justice De Lima led a raid of the national penitentiary which resulted in the confiscation of drugs, firearms, and contraband items and the extraction of 19 drug lords and high-profile inmates involved in the facility’s drug network;
 (3)on July 13, 2016, Senator De Lima, in her capacity as Chair of the Senate Committee on Justice and Human Rights, filed Senate Resolution No. 9 calling for an investigation into extrajudicial killings and summary executions of suspected drug offenders arising from President Duterte’s War on Drugs;
 (4)on August 22, 2016, Senator De Lima conducted Senate hearings during which alleged former death squad members detailed extrajudicial killings executed as part of the antidrug campaign and one member testified that Duterte participated in extrajudicial killings as mayor of Davao City; and
 (5)on August 2, 2016, and September 19, 2016, Senator De Lima delivered two privileged speeches on the Senate floor calling on President Duterte to end the killings;
 Whereas President Duterte vowed to publicly destroy Senator De Lima; Whereas the charges against Senator De Lima were supported by testimony from inmates whose illegal activities were disrupted by her 2014 raid;
 Whereas the United Nations Human Rights Council’s Working Group on Arbitrary Detention adopted an Opinion on August 24, 2018, finding several categories of arbitrary detention and concluding that, Ms. De Lima’s political views and convictions are clearly at the centre of the present case and that the authorities have displayed an attitude towards her that can only be characterized as targeted and discriminatory. Indeed, she has been the target of partisan persecution and there is no explanation for this other than her exercise of the right to express such views and convictions as a human rights defender.;
 Whereas the Department of State’s 2017 Human Rights Report highlighted due process obstructions in the case of Senator De Lima, stating, During the year prosecutors used a variety of legal tactics, including filing new and amending previous charges, to delay arraignment.;
 Whereas the United Nations Working Group on Arbitrary Detention recommended that the Government of the Philippines adopt certain measures, including—
 (1)the immediate release of Senator De Lima; (2)an independent investigation of the cir­cum­stan­ces surrounding the arbitrary detention; and
 (3)the provision of compensation and other reparations, including reinstatement to the positions from which she was ousted;
 Whereas, on July 20, 2017, the Tom Lantos Human Rights Commission of the United States Congress held a hearing on The Human Rights Consequences of the War on Drugs in the Philippines, during which Human Rights Watch testified about the relentless government campaign against Senator De Lima in evident response to her outspoken criticism of Duterte’s war on drugs and her calls for accountability;
 Whereas Amnesty International finds Senator De Lima’s detention to be based solely on her criticism of the Government, her political beliefs, and her peaceful defense of human rights, and considers her a Prisoner of Conscience; and
 Whereas nongovernmental organizations, human rights groups, parliamentary bodies, and individuals have called for Senator De Lima’s immediate release, including the European Parliament, the Australian Parliament, the Inter-Parliamentary Union, Amnesty International, Human Rights Watch, Liberal International, ASEAN Parliamentarians for Human Rights, and many of Senator De Lima’s colleagues in the Senate minority bloc: Now, therefore, be it
	
 That the House of Representatives— (1)condemns—
 (A)the Government of the Philippines for its role in state-sanctioned extrajudicial killings by police and other armed individuals as part of the War on Drugs;
 (B)the arrest and detention of human rights defenders and political leaders who exercise their rights to freedom of expression; and
 (C)the continued detention of Senator Leila De Lima; (2)considers Senator Leila De Lima to be a prisoner of conscience, detained solely on account of her political views and the legitimate exercise of her freedom of expression;
 (3)calls on the Government of the Philippines to immediately release Senator De Lima, drop all charges against her, remove restrictions on her personal and work conditions, and allow her to fully discharge her legislative mandate, especially as Chair of the Committee on Social Justice; and
 (4)urges the Philippine Government to recognize the importance of human rights defenders and their work, and allow them to operate freely without fear of reprisal.
			